       Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 1 of 21




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   David Perlson (CA Bar No. 209502)   Jared Newton (admitted pro hac vice)
 2 davidperlson@quinnemanuel.com       jarednewton@quinnemanuel.com
   Jonathan Tse (CA Bar No. 305468)    Sandy Shen (admitted pro hac vice)
 3 jonathantse@quinnemanuel.com        sandyshen@quinnemanuel.com
   50 California Street, 22nd Floor    1300 I Street NW, Suite 900
 4 San Francisco, CA 94111             Washington, D.C. 20005
   Telephone: (415) 875-6600           Telephone: (202) 538-8000
 5 Facsimile: (415) 875-6700           Facsimile: (202) 538-8100
 6
   Catlin Williams (CA Bar No. 336464)
 7 catwilliams@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 8 Redwood Shores, CA 94065
   Telephone: (650) 801-5000
 9 Facsimile: (650) 801-5100
10
     Attorneys for Defendant Google LLC
11
12                             UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14                                    OAKLAND DIVISION
15
16      NETLIST, INC.,                           Case No. 4:09-CV-05718-SBA
17            Plaintiff,
                                                 DEFENDANT’S NOTICE OF MOTION
                                                 AND MOTION TO STRIKE
18                   v.                          PLAINTIFF’S NEW ASSERTION OF
                                                 CLAIM 16 AND NEW DATES FOR
19      GOOGLE LLC,                              PRIORITY AND CONCEPTION THAT
              Defendant.                         WERE NOT IN ITS ORIGINAL PATENT
20                                               LOCAL RULE 3-1 DISCLOSURES
21
                                                 JUDGE: Hon. Saundra Brown Armstrong
22                                               HEARING DATE: September 8, 2021
                                                 TIME: 2:00 PM
23
                                                 REDACTED FOR PUBLIC FILING
24
25
26
27
28

                                                               CASE NO. 4:09-CV-05718-SBA
                                                               DEFENDANT’S M OTION TO STRIKE
       Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 2 of 21




 1                               NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD: PLEASE TAKE NOTICE
 3 that on September 8, 2021, before the Honorable Saundra Brown Armstrong, Defendant Google
 4 LLC (“Google”) shall and hereby does move to strike Plaintiff Netlist, Inc. (“Netlist”)’s new
 5 assertion of claim 16 and priority and conception dates that were not included in its original Patent
 6 Local Rule 3-1 disclosures.
 7          Defendant’s Motion is based on this Notice of Motion and Motion; the following
 8 Memorandum of Points and Authorities; the supporting declaration of Jonathan Tse; and
 9 accompanying exhibits; all matters of which the Court may take judicial notice; other pleadings on
10 file in this action; and other written or oral argument that Defendant may present to the Court.
11                                        RELIEF REQUESTED
12          Defendant respectfully seeks an order striking (1) newly asserted claim 16 from Netlist’s
13 Patent Local Rule 3-1 Disclosure of Asserted Claims and Infringement Contentions, and (2)
14 Netlist’s reliance on new priority and conception dates for the asserted claims of the ’912 Patent.
15                                          CERTIFICATION
16          Pursuant to Paragraph 4 of the Court’s Standing Order, counsel for Google certifies that it
17 met and conferred with counsel for Netlist in a good-faith effort to resolve the issues raised in this
18 motion. The parties were able to resolve certain issues that Google has not included in the motion.
19 However, the parties were not able to reach agreement on Netlist’s new assertion of claim 16 and
20 new priority and conception dates.
21
22
23
24
25
26
27
28

                                                       -i-                    CASE NO. 4:09-CV-05718-SBA
                                                                              DEFENDANT’S M OTION TO STRIKE
         Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 3 of 21




 1                                                  TABLE OF CONTENTS
 2                                                                                                                                    Page
 3 I.        INTRODUCTION...........................................................................................................1
 4 II.       FACTUAL AND PROCEDURAL BACKGROUND .......................................................2
 5 III.      LEGAL STANDARD .....................................................................................................4
 6 IV.       ARGUMENT..................................................................................................................5
 7           A.        The Court Should Strike Netlist’s New Assertion of Claim 16 ...............................5
 8                     1.        Google is Unduly Prejudiced by Netlist’s Decision to Assert Claim
                                 16 for the First Time After Issuance of the Inter Partes Re-
 9                               examination Certificate .............................................................................5
10                     2.        Netlist Was Not Diligent In Asserting Claim 16 .........................................9
11           B.        The Court Should Strike Netlist’s New Priority and Conception Dates.................11
12                     1.        Netlist’s New Priority and Conception Dates Prejudice Google ................11
13                     2.        Netlist Failed To Diligently Assert New Priority and Conception
                                 Dates......................................................................................................12
14
                       3.        Netlist’s New Conception Date Lacks the Requisite Specificity................13
15
             C.        The Court Did Not Authorize Netlist to Assert A New Claim or New
16                     Priority and Conception Dates ............................................................................14
17 V.        CONCLUSION.............................................................................................................15
18
19
20
21
22
23
24
25
26
27
28

                                                                      -ii-                             CASE NO. 4:09-CV-05718-SBA
                                                                                                       DEFENDANT’S M OTION TO STRIKE
         Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 4 of 21




 1                                               TABLE OF AUTHORITIES
 2                                                                                                                       Page(s)
 3                                                              Cases
 4 Acer, Inc. v. Technology Properties Ltd.,
           No. 5:08–cv–00877 JF/HRL, 2010 WL 3618687 (N.D. Cal. 2010)................................ 11
 5
   Advanced Micro Devices, Inc. v. LG Elecs., Inc.,
 6         No. 14-cv-01012, 2017 WL 732896 (N.D. Cal. Feb. 24, 2017)........................................ 5
 7 BIC Leisure Prods., Inc. v. Windsurfing Int’l, Inc.,
          1 F.3d 1214 (Fed. Cir. 1993).......................................................................................... 6
 8
   Capella Photonics, Inc. v. Cisco Systems, Inc.,
 9        No. 14-cv-03348-EMC, 2019 WL 2359096 (N.D. Cal. June 4, 2019)………………..6, 7, 9
10 Catch a Wave Technologies, Inc. v. Sirius XM Radio, Inc.,
          2014 WL 186405 (N.D. Cal. 2014) .............................................................................. 11
11
   Gamevice, Inc. v. Nintendo Co., Ltd.,
12        Case No. 18-cv-01942-RS, 2019 WL 3533078 (N.D. Cal. Aug. 2, 2019)....................... 13
13 Harvatek Corp. v. Cree, Inc.,
          No. 14-cv-05353-WHA, 2015 WL 4396379 (N.D. Cal. Jul. 17, 2015) ......................13, 14
14
   IXI Mobile (R&D) Ltd. v. Samsung Elecs. Co Ltd.,
15       2019 WL 5102570, *2-4 (N.D. Cal. 2019)………………………………………………....8
16 Koninklijke Philips N.V. v. Acer Inc.,
          No. 18-cv-01885-HSG, 2019 WL 652868 (N.D. Cal. Feb. 15, 2019) ............................4, 9
17
   Linksmart Wireless Technology, LLC v. Caesars Entertainment Corporation,
18        2021 WL 201775 (D. Nev. 2021) ................................................................................. 11
19 Marine Polymer Techs., Inc. v. HemCon, Inc.,
          672 F.3d 1350 (Fed. Cir. 2012) ...................................................................................... 5
20
   MyGo LLC v. Mission Beach Indus., LLC,
21        2018 WL 3438650 (S.D. Cal Jul. 17, 2018) .............................................................14, 15
22 O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
          467 F.3d 1355 (Fed. Cir. 2006) ....................................................................... 4, 9, 11, 12
23
   OpenTV, Inc. v. Apple Inc.,
24        No. 15-cv-02008-EJD-NC, 2016 WL 3196643 (N.D. Cal. Jun. 9, 2016) .......................4, 8
25 Patlex Corp. v. Mossinghoff,
           758 F.2d 594 (Fed. Cir. 1985) ........................................................................................ 5
26
   Samsung Elecs. Amer. v. Prisua Engineering,
27         948 F.3d 1342 (Fed. Cir. 2020) ...................................................................................... 6
28

                                                                   -iii-                        CASE NO. 4:09-CV-05718-SBA
                                                                                                DEFENDANT’S M OTION TO STRIKE
         Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 5 of 21




 1 Thought, Inc. v. Oracle Corp.,
          No. 12-cv-5601-WHO, 2015 WL 5834064 (N.D. Cal. Oct. 7, 2015) ............................. 14
 2
   Trans Video Elecs., Ltd. v. Sony Elecs., Inc.,
 3        278 F.R.D. 505 (N.D. Cal. 2011) ................................................................................... 9
 4 WesternGeco LLC v. ION Geophysical Corp.,
          889 F.3d 1308 (Fed. Cir. 2018) ...................................................................................... 9
 5
 6                                                        Statutory Authorities
 7 35 U.S.C. § 252 ......................................................................................................................5, 6
 8 35 U.S.C. § 307(b)..................................................................................................................... 5
 9 35 U.S.C. § 315(c) ................................................................................................................... 12
10 35 U.S.C. § 315(b) ..................................................................................................................... 7
11                                                       Rules and Regulations
12 Local Rule 3-1........................................................................................................ 1, 2, 3, 13, 14
13 Local Rule 3-6......................................................................................................................4, 15
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                        -iv-                            CASE NO. 4:09-CV-05718-SBA
                                                                                                        DEFENDANT’S M OTION TO STRIKE
        Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 6 of 21




 1                         MEMORANDUM OF POINTS & AUTHORITIES
 2 I.       INTRODUCTION
 3          Netlist filed this case more than a decade ago, on December 4, 2009. Following discovery
 4 into Google’s accused products, Netlist served its Patent Local Rule 3-1 Disclosure of Asserted
 5 Claims and Infringement Contentions on April 8, 2010, asserting thirty-four claims of U.S. Patent
 6 No. 7,619,912. After receiving those contentions, Google filed a request for inter partes re-
 7 examination that challenged each and every claim Netlist had asserted. The parties then filed a
 8 stipulation to stay the case pending the outcome of the re-examination proceedings because “the
 9 requested stay would further interests of judicial economy and conservation of the parties’ and the
10 Court’s resources.” The Court agreed that good cause had been shown and ordered a stay pending
11 exhaustion of all appeals.
12          During the next ten years, the case was indeed streamlined and the parties’ and Court’s
13 resources conserved. The re-examination proceedings forced Netlist to cancel or amend each of
14 the originally asserted claims, giving rise to the defense of intervening rights that has drastically
15 reduced the scope of Google’s alleged infringement liability.
16          Now, however, Netlist seeks to restart the litigation from scratch by asserting a brand new
17 claim of the ’912 Patent—claim 16—that Netlist did not include in its original disclosure of
18 asserted claims, and that Google, therefore, did not include among the claims it challenged in re-
19 examination. Allowing Netlist to assert claim 16 now would be highly prejudicial to Google
20 because it would render the re-examination proceeding and the Court’s stay meaningless. Netlist
21 has also failed to show diligence in its assertion of claim 16, which is directed to the same memory
22 technology that Netlist accused in its original contentions. Netlist could have asserted the claim
23 more than a decade ago, but simply chose not to.
24          Having had its infringement case significantly reduced through re-examination, Netlist’s
25 attempt to assert a new claim at this stage of the litigation amounts to nothing more than an effort
26 to start over and impose burdensome discovery and litigation on Google and the Court. Indeed, it
27 is a complete reversal of Netlist’s prior position that re-examination would “further interests of
28 judicial economy and conservation of the parties’ and the Court’s resources.” The Local Rules

                                                        1                     CASE NO. 4:09-CV-05718-SBA
                                                                              DEFENDANT’S M OTION TO STRIKE
Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 7 of 21
       Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 8 of 21




 1 asserted. Id. With respect to Patent Local Rule 3-1(f), Netlist identified the priority date for the
 2 asserted claims as July 1, 2005. Id. at 5.
 3          On October 21, 2020, Google filed a request for inter partes re-examination of the ’912
 4 Patent, challenging each of the thirty-four claims that Netlist had asserted. Dkt. 102 at 3. In view
 5 of Google’s challenge, the parties stipulated to a stay of this case on December 27, 2010, agreeing
 6 that “the requested stay would further interests of judicial economy and conservation of the
 7 parties’ and the Court’s resources.” Dkt. 66. The Court adopted the stipulation and ordered the
 8 case stayed on January 26, 2011. Dkt. 68.
 9          The U.S. Patent and Trademark Office (“PTO”) formally granted Google’s request and
10 ordered re-examination of the asserted claims on January 18, 2011. Dkt. 102 at 3. On February
11 25, 2011, the PTO sua sponte consolidated Google’s re-examination proceeding with proceedings
12 that had been initiated by Inphi Corporation (“Inphi”) and Smart Modular (“Smart”) on April 20
13 and October 20, 2011, respectively. Id.; Ex. 6.
14          The re-examination proceedings and resulting appeal lasted more than ten years, during
15 which time Netlist was forced to cancel or amend each of the thirty-four claims it had asserted
16 against Google. Dkt. 115 at 2-3. The PTO issued a re-examination certificate on February 8,
17 2021, reflecting the claims that had been canceled and amended. Id. On February 16, the parties
18 jointly notified this Court that the reexamination proceedings had concluded. See Dkt. 110. The
19 Court then reopened the case and set a Case Management Conference (“CMC”) for March 11th.
20 See Dkt. 111.
21          The parties’ Joint CMC Statement recognized that the re-examination proceeding gave rise
22 to the defense of intervening rights, which would potentially “narrow the issues” before the Court.
23 Dkt. 115 at 3. Thus, the parties proposed—and the Court ordered—an early briefing schedule on
24 the defense of intervening rights. Id.; Dkt. 116. Under the parties’ proposal, Netlist would take
25 discovery “regarding the nature of the memory modules currently used by Google” and then
26 submit amended infringement contentions to address those modules. Dkt. 115 at 3-5. Importantly,
27 however, the parties never agreed—or even discussed—that Netlist would expand its identification
28 of asserted claims under Patent Local Rule 3-1(a) or priority date under Patent Local Rule 3-1(f).

                                                       3                     CASE NO. 4:09-CV-05718-SBA
                                                                             DEFENDANT’S M OTION TO STRIKE
Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 9 of 21
      Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 10 of 21




 1 be denied. See Advanced Micro Devices, Inc. v. LG Elecs., Inc., No. 14-cv-01012, 2017 WL
 2 732896, at *2 (N.D. Cal. Feb. 24, 2017).
 3 IV.      ARGUMENT
 4          A.      The Court Should Strike Netlist’s New Assertion of Claim 16
 5                  1.      Google is Unduly Prejudiced by Netlist’s Decision to Assert Claim 16
                            for the First Time After Issuance of the Inter Partes Re-examination
 6                          Certificate
 7          Allowing Netlist to assert claim 16 of the ’912 Patent at this stage of the litigation would
 8 be highly prejudicial to Google. Google relied on Netlist’s original identification of asserted
 9 claims in deciding which claims to challenge through inter partes re-examination. Ex. 4 at 1.
10 Netlist’s original identification of claims did not include claim 16. Ex. 1 at 1. Thus, Google had
11 no reason to include that claim in its re-examination request. Instead, Google challenged each of
12 the thirty-four claims Netlist did assert. Ex. 4 at 1. Google then invested time and resources—
13 over the course of ten years—to invalidate those original claims and force Netlist to cancel or
14 narrow them. See generally Dkt. 102.
15          Google reasonably expected that its efforts would narrow the scope of this case while
16 avoiding burdensome discovery and litigation before the Court. Indeed, Netlist agreed with this
17 point and told the Court in the parties’ joint stipulation that the litigation should be stayed pending
18 the outcome of the inter partes re-examination, because doing so “would further interests of
19 judicial economy and conservation of the parties’ and the Court’s resources.” Dkt. 66. That is, of
20 course, the very purpose of inter partes re-examination—to serve as an efficient and less-
21 expensive alternative to district-court litigation. See Patlex Corp. v. Mossinghoff, 758 F.2d 594,
22 602 (Fed. Cir. 1985).
23          And here, the re-examination proceeding did result in significant narrowing of the
24 litigation. Netlist was forced to cancel or amend all of the claims it originally asserted, which
25 means those claims are subject to the defense of intervening rights. See Marine Polymer Techs.,
26 Inc. v. HemCon, Inc., 672 F.3d 1350, 1362 (Fed. Cir. 2012) (en banc) (“‘[A]mended or new’
27 claims incorporated into a patent during reexamination ‘will have the same effect as that specified
28 in section 252,’ i.e., will be susceptible to intervening rights.”) (quoting 35 U.S.C. § 307(b)). And

                                                       5                      CASE NO. 4:09-CV-05718-SBA
                                                                              DEFENDANT’S M OTION TO STRIKE
         Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 11 of 21




 1 critically, all of the products Netlist has accused of infringing the originally asserted—but now
 2 amended—claims were purchased or used by Google prior to the date of the re-examination
 3 certificate. See Ex. 3. Thus, those products are subject to “absolute” intervening rights and
 4 insulated from infringement liability. See BIC Leisure Prods., Inc. v. Windsurfing Int’l, Inc., 1
 5 F.3d 1214, 1220 (Fed. Cir. 1993) (explaining that § 252 “provides an accused infringer with the
 6 absolute right to use or sell a product that was made, used, or purchased before the grant of the
 7 reissue patent….”). Simply put, if Netlist is limited to the originally asserted claims of the ’912
 8 Patent, then there is nothing left to litigate in this case and the inter partes re-examination will
 9 have fulfilled the purpose of judicial economy and conservation of resources.
10           If Netlist is permitted to assert claim 16, however, the inter partes re-examination and
11 resulting stay of the litigation will be rendered meaningless. Netlist has argued that claim 16 is
12 not subject to intervening rights, and Netlist has attempted to assert claim 16 against products that
13 Google continues to use today. See Ex. 2. Thus, under Netlist’s view of the case, litigation will
14 start from scratch with full discovery, motion practice, and trial—all as if the inter partes re-
15 examination had never happened. This is a complete reversal from Netlist’s prior position that
16 staying the litigation for the pendency of inter partes re-examination “would further interests of
17 judicial economy and conservation of the parties’ and the Court’s resources.” Dkt. 66.
18           And the result would be significant prejudice to a defendant like Google—a point that
19 Judge Chen emphasized in Capella Photonics. In that case, one of the defendants had filed
20 petitions for inter partes review4 against each of the claims that the plaintiff had included in its
21 infringement contentions. See Capella Photonics, Inc. v. Cisco Systems, Inc., No. 14-cv-03348-
22 EMC, 2019 WL 2359096, at *1 (N.D. Cal. June 4, 2019). The case was then stayed for several
23 years pending the outcome of the inter partes review proceeding and related appeal, which
24 resulted in cancellation of all the asserted claims. Id. After the stay was lifted, the plaintiff moved
25 to amend its infringement contentions and assert new claims that were not originally asserted and
26
27   4Inter partes review is the successor of inter partes re-examination and likewise designed to
28 serve as a more-efficient alternative to litigation. See Samsung Elecs. Amer. v. Prisua Eng’g, 948
   F.3d 1342, 1345 (Fed. Cir. 2020); see also H.R. Rep. No. 112-98, pt. 1 at 48 (2011).
                                                        6                      CASE NO. 4:09-CV-05718-SBA
                                                                               DEFENDANT’S M OTION TO STRIKE
      Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 12 of 21




 1 therefore not subject to the defendant’s petition for inter partes review. Id. at *2 (“These claims
 2 were not previously asserted in this case and were not before the PTAB in the IPR proceedings.”).
 3 Judge Chen denied the plaintiff’s motion to amend, finding a lack of diligence by the plaintiff and
 4 significant prejudice to the defendants. Id. at *4-6.
 5          With respect to prejudice, Judge Chen explained that “Defendants have litigated this case
 6 for many years through the IPR proceedings and appeals, and they reasonably believed that upon
 7 prevailing before the PTO and an appeal, this litigation would be near completion.” Id. at *5. He
 8 then reasoned that, “If Plaintiff were allowed to amend in new claims, it would effectively start
 9 this case anew on the amended infringement contentions.” Id. Thus, “Defendants have spent
10 considerable time and resources litigating this case and it would be highly prejudicial to force
11 Defendants to engage piecemeal in a whole new round of litigation.” Id.
12          Each of those considerations applies to this case. Google spent ten years challenging the
13 asserted claims of the ’912 Patent through inter partes re-examination and appeal. See Dkt. 102.
14 Google reasonably believed that, following the re-examination, the litigation would be near
15 completion—a belief that was validated by the fact that the originally asserted claims were
16 canceled or amended and thus subject to absolute intervening rights. If Netlist is allowed to add
17 claim 16 at this stage, it would effectively start the case anew, requiring substantial discovery,
18 briefing, claim construction proceedings, and trial. It would be highly prejudicial to force Google
19 to engage piecemeal in a whole new round of litigation with respect to a new claim that Google
20 had no reason to challenge through inter partes re-examination because Netlist had not asserted it.
21 See Capella Photonics, 2019 WL 2359096, at *6 (“Defendants are entitled to the certainty and
22 finality which they sought and obtained from the IPR proceedings.”). And the prejudice to Google
23 would be compounded by the fact that Google cannot now challenge claim 16 through inter partes
24 re-examination, which no longer exists, or inter partes review, which requires challengers to file
25 their petitions within one year of being served with a complaint alleging infringement of the
26 patent. See 35 U.S.C. § 315(b).
27          Allowing Netlist to add claim 16 at this stage of the litigation would also set a troubling
28 precedent and encourage patent plaintiffs to engage in gamesmanship. A plaintiff could assert one

                                                       7                      CASE NO. 4:09-CV-05718-SBA
                                                                              DEFENDANT’S M OTION TO STRIKE
      Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 13 of 21




 1 set of claims at the outset of a case, wait to see if the claims are invalidated through inter partes
 2 review or another post-grant proceeding, and then assert one or more backup claims if so. This
 3 would put plaintiffs at an unfair advantage relative to defendants and would be contrary to the
 4 purpose of the Patent Local Rules, which is to put the defendant on notice of the plaintiff’s
 5 allegations early in the case and allow for orderly resolution of patent disputes. See OpenTV, 2016
 6 WL 3196643, at *3 (“[T]he spirit of the patent local rules is to … place the burden on the plaintiff
 7 to quickly decide on and disclose the contours of its case.”); see also IXI Mobile (R&D) Ltd. v.
 8 Samsung Elecs. Co Ltd., 2019 WL 5102570, *2-4 (N.D. Cal. 2019) (“[P]ermitting Plaintiffs to
 9 expand their claims at this juncture … would allow Plaintiffs to take advantage of the ‘shifting
10 sands approach’ that the Patent Local Rules were designed to deter.”).
11          Finally, Google anticipates that Netlist will argue there is no prejudice because the PTO
12 sua sponte merged Google’s re-examination request with an independent request filed by non-
13 party Inphi Corporation, which challenged all of the claims of the ’912 Patent, including claim 16.
14 See Dkt. 102 at 3. Netlist’s argument appears to be that Google effectively stepped into Inphi’s
15 shoes when the cases were merged, and thus had the ability to challenge claim 16. Id. That
16 argument is meritless. First, as noted above, the merger was ordered sua sponte by the PTO for
17 purposes of efficiency; Google did not request the merger in order to somehow influence or
18 control Inphi’s challenge. See Ex. 4 at 1; Ex. 6 at 3. Second, Google had no reason to influence
19 Inphi’s challenge of claim 16 because Netlist had not asserted that claim against Google. See Ex.
20 1 at 1. That is plainly apparent from the record of the re-examination history, which shows that
21 Google did not present arguments against claim 16—or any other claim that Netlist had not
22 asserted against Google. See, e.g., Ex. 7 at 2-3. It is also apparent from the fact that, when Google
23 filed its re-examination request six months after Inphi’s request, it did not include claim 16 among
24 the challenged claims. Ex. 4 at 1. It makes no sense that Google would somehow try to influence
25 Inphi’s challenge to claim 16, but then decide not to challenge that claim in its own request.
26 Finally, consistent with PTO practice, the sua sponte merger order limited Google to appealing
27
28

                                                       8                      CASE NO. 4:09-CV-05718-SBA
                                                                              DEFENDANT’S M OTION TO STRIKE
         Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 14 of 21




 1 only the claims which it had challenged in its original request. See Ex. 6 at 4. Thus, Google could
 2 not have influenced Inphi’s challenge of claim 16 even if it wanted to. Id.5
 3                                                  * * *
 4           Accordingly, Netlist’s assertion of claim 16 would result in significant prejudice to
 5 Google. That prejudice alone warrants striking claim 16 from the litigation. See Koninklijke
 6 Philips, 2019 WL 652868, at *1.
 7                  2.      Netlist Was Not Diligent In Asserting Claim 16
 8           Even if there was no prejudice to Google, Netlist’s failure to exercise diligence in asserting
 9 claim 16 would be an independent basis to strike the claim. See O2 Micro, 467 F.3d at 1368.
10 Courts have found a lack of diligence where a plaintiff asserts claims it could have prosecuted at
11 the outset of a case. See Capella Photonics, 2019 WL 2359096, at *3 (“Nothing prevented
12 Plaintiff from prosecuting these claims at the outset.”); Trans Video Elecs., Ltd. v. Sony Elecs.,
13 Inc., 278 F.R.D. 505, 508 (N.D. Cal. 2011), aff’d, 475 F. App’x 334 (Fed. Cir. 2012).
14           Netlist’s excuse for waiting to assert claim 16 appears to be that the claim purportedly
15 covers only DDR4 technology, a later generation of memory that was released in 2014. See Dkt.
16 135 at 3-4.6 That argument is contradicted by the disclosure of the ’912 Patent, testimony from
17 one of its inventors, and Netlist’s own disclosures to JEDEC.
18           The ’912 Patent was filed as a continuation of U.S. Application No. 11/173,175 (the “ ’175
19 Application”), which issued as U.S. Patent No. 7,289,386 (the “’386 Patent”). See ’912 Patent.
20 The ’175 Application was filed on July 1, 2005, during which time DDR2 was the prevalent
21 generation of memory technology. Consequently, the specification of both the ’386 Patent and
22 ’912 Patent are directed to improvements to DDR2 technology. See, e.g., id. at 22:9-12 (“Certain
23
24   5
     The fact that Google shared a common interest with Inphi—who had also been sued by
   Netlist—does not show that Google somehow controlled Inphi’s challenge of claim 16, especially
25
   where Google had not been accused of infringing that claim. See WesternGeco LLC v. ION
26 Geophys. Corp., 889 F.3d 1308, 1321 (Fed. Cir. 2018).
   6 As discussed above, see supra n.2, the acronym DDR refers to Double Data Rate, which is a
27 technology that governs how memory modules transmit data relative to a clock signal. The
28 number listed after DDR—e.g., DDR2, DDR3, DDR4, etc.—refers to a specific generation of the
   technology.
                                                        9                      CASE NO. 4:09-CV-05718-SBA
                                                                               DEFENDANT’S M OTION TO STRIKE
Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 15 of 21
      Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 16 of 21




 1 a new claim. After the Federal Circuit affirmed the PTO’s re-examination decision, the parties
 2 conferred to notify the Court about the status of the case. See Dkt. 102. At no time during those
 3 discussions—nor in the parties’ submission on January 25, 2021—did Netlist suggest that it would
 4 assert claim 16. Id. Netlist’s silence continued in February and March 2021, as the stay was lifted
 5 and the parties conferred to prepare and submit their Joint CMC Statement. Dkt. 115. Again,
 6 Netlist did not tell Google that it planned to assert a new claim, thus depriving Google of the
 7 opportunity to address that issue in connection with the CMC. Id.
 8          It was not until May and June 2021—nearly a year after the Federal Circuit’s affirmance
 9 and three months after the stay was lifted—that Netlist asserted claim 16 for the very first time.
10 That lack of diligence alone merits striking the claim from the litigation. See O2 Micro, 467 F.3d
11 at 1367 (affirming a lack of diligence where the moving party waited three months to serve its
12 proposed amended contentions); Acer, Inc. v. Technology Properties Ltd., No. 5:08–cv–00877
13 JF/HRL, 2010 WL 3618687, at *4–*5 (N.D. Cal. 2010) (finding three month delay after the stay
14 was dissolved too long to constitute diligence); Linksmart Wireless Technology, LLC v. Caesars
15 Entertainment Corporation, 2021 WL 201775, at *3 (D. Nev. 2021) (“waiting over three months
16 does not show diligence.”); Catch a Wave Technologies, Inc. v. Sirius XM Radio, Inc., 2014 WL
17 186405, *3 (N.D. Cal. 2014) (“This order finds that plaintiff was on notice months ago of
18 [defendant’s product], and had reasonable diligence been exercised, plaintiff could have made this
19 motion much earlier.”).
20          B.     The Court Should Strike Netlist’s New Priority and Conception Dates
21          In addition to its new assertion of claim 16, Netlist has now identified brand new priority
22 and conception dates for the asserted claims of the ’912 Patent. Ex. 2 at 6. The Court should
23 strike those dates because allowing Netlist to rely on them would be prejudicial to Google, and
24 because Netlist was not diligent in asserting them.
25                 1.      Netlist’s New Priority and Conception Dates Prejudice Google
26          Allowing Netlist to assert a new priority date and conception date for the asserted claims of
27 the ’912 Patent would be unfairly prejudicial to Google. Google relied on Netlist’s originally
28 asserted priority date of July 1, 2005 when it requested re-examination of the patent. Ex. 4 at 2.

                                                      11                     CASE NO. 4:09-CV-05718-SBA
                                                                             DEFENDANT’S M OTION TO STRIKE
         Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 17 of 21




 1 In particular, Google relied on U.S. Patent Publication No. 2006/01117152 (“Amidi”) as prior art,
 2 which was filed on January 5, 2004. Id. During the course of the re-examination proceeding,
 3 Netlist never argued that Amidi was not prior art, or that the challenged claims of the ’912 Patent
 4 were entitled to a priority or conception date earlier than Amidi’s filing date. See, e.g., Ex. 10 at
 5 47-61. Instead, Netlist canceled or amended the originally asserted claims to avoid Amidi, thus
 6 conceding that the reference qualified as prior art. Id.
 7           Now, however, Netlist has advanced a conception date that, if allowed and established,
 8 would disqualify Amidi as prior art and effectively undo the ten-year record of the re-examination
 9 proceeding. That outcome is particularly significant for claim 16 of the ’912 Patent. As discussed
10 above, Netlist did not originally assert claim 16 against Google, and therefore Google did not
11 challenge claim 16 in its re-examination request. Thus, to the extent Netlist is permitted to assert
12 claim 16 in this action (which it should not be allowed to do for the reasons discussed above)
13 Netlist cannot argue that Google is estopped from challenging the claim under 35 U.S.C. § 315(c)
14 (pre-AIA). Claim 16 includes only one minor difference from original claim 15 of the ’912
15 Patent—a claim that Netlist did assert in its original contentions, and that Google did challenge
16 and did invalidate in the re-examination proceeding, forcing Netlist to amend claim 15 in order for
17 it to survive. See Ex. 10 at 49.
18           Clearly, Netlist recognizes that Amidi is strong prior art against claim 16 and is therefore
19 attempting to avoid that reference entirely by alleging a new conception date. Allowing Netlist to
20 do so would be prejudicial to Google, which spent years developing the Amidi reference as prior
21 art and relying on it to invalidate the originally asserted claims of the ’912 Patent.7
22                  2.      Netlist Failed To Diligently Assert New Priority and Conception Dates
23           Even if there was no prejudice to Google, Netlist’s failure to exercise diligence in asserting
24 its new priority and conception dates would be an independent basis to strike those dates from the
25 case. See O2 Micro, 467 F.3d at 1368. It is well established that a patent owner like Netlist is in
26
27   7The fact that Netlist never tried to swear behind Amidi during the re-examination proceeding
28 shows   that its attempt to do so now is gamesmanship, not a legitimate attempt to establish a
   priority and conception date for the asserted claims. See Ex. 10.
                                                       12                      CASE NO. 4:09-CV-05718-SBA
                                                                               DEFENDANT’S M OTION TO STRIKE
      Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 18 of 21




 1 the best position to determine the priority and conception dates for its asserted claims. See
 2 Harvatek Corp. v. Cree, Inc., No. 14-cv-05353-WHA, 2015 WL 4396379, at *2 (N.D. Cal. Jul.
 3 17, 2015) (granting motion to strike where plaintiff “had the opportunity to conduct a diligent
 4 search for evidence of an earlier conception date before filing its complaint”). That is because
 5 Netlist has possession of documents underlying the alleged invention of the ’912 Patent, and
 6 access to the inventors who developed the claimed subject matter. Id. Thus, Netlist has no excuse
 7 for failing to identify the priority and conception dates for the asserted claims at the outset of the
 8 litigation, and it certainly should have been in a position to do so when it served its Patent Local
 9 Rule 3-1 Disclosures on April 8, 2010. See Gamevice, Inc. v. Nintendo Co., Ltd., Case No. 18-cv-
10 01942-RS, 2019 WL 3533078, at *2 (N.D. Cal. Aug. 2, 2019) (“The Patent Local Rules require a
11 patentee to disclose both the priority date for its asserted claims, Patent L.R. 3 -1(f), as well as
12 documents evidencing the conception and reduction to practice date for such claims, Patent L.R.
13 3-2(b). The purpose of these rules is to get the parties to commit to positions early on in the
14 litigation and stick to them absent good cause.”) (quotations omitted).
15          Netlist failed to exercise the requisite diligence here because it waited more than a decade
16 after its original Patent Local Rule 3-1(f) Disclosure to submit an amended disclosure that
17 identified new priority and conception dates. Netlist has no excuse for failing to identify those
18 dates in its original disclosures. Indeed, the only evidence Netlist cites to support the new dates is
19 deposition testimony from named inventor Jayesh Bhakta on September 17, 2010. See Ex. 2 at 6.
20 Had Netlist exercised reasonable diligence, it would have worked with Mr. Bhakta to identify the
21 earlier priority and conception dates prior to submitting its April 8, 2010 disclosures. See
22 Harvatek, 2015 WL 4396379, at *2. Or, at a minimum, Netlist should have immediately moved to
23 amend those disclosures following Mr. Bhakta’s deposition, which occurred more than three
24 months before the case was stayed. Netlist did neither of those things and therefore cannot show
25 the diligence required to support its assertion of new dates at this stage of the litigation.
26                  3.      Netlist’s New Conception Date Lacks the Requisite Specificity
27          Finally, the Court should strike Netlist’s new conception allegations because they lack the
28 degree of specificity required under the Patent Local Rules. Courts in this District have explained

                                                        13                      CASE NO. 4:09-CV-05718-SBA
                                                                                DEFENDANT’S M OTION TO STRIKE
Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 19 of 21
      Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 20 of 21




 1 3438650, at *4 (S.D. Cal Jul. 17, 2018) (“[T]he Court is persuaded by Defendant’s argument that
 2 Local Rule 3.6(a) provides a matter of right amendment only for amended infringement
 3 contentions, not for amended asserted claims.”) (footnote omitted) (emphasis added).
 4          Netlist’s request to amend its infringement contentions was limited to an identification of
 5 new products and infringement charts under subparts (b) and (c). If Netlist had stated that it
 6 intended to assert a new claim and new priority and conception dates under subsections (a) and (f),
 7 it should have notified Google and the Court of that fact and sought leave to amend as required
 8 under the local rules. See PLR 3-6. Because Netlist never asked the Court for permission to assert
 9 a new claim or new priority and conception dates, the Court should reject any argument that those
10 assertions are somehow authorized.
11 V.       CONCLUSION
12          For the foregoing reasons, Google respectfully requests that the Court strike (1) Netlist’s
13 assertion of claim 16, and (2) the priority and conception dates identified in Netlist’s June 18,
14 2021 disclosure.
15
16 DATED: July 30, 2021                          QUINN EMANUEL URQUHART &
                                                 SULLIVAN, LLP
17
18
                                                 By        /s/ David Perlson
19                                                             David Perlson
20
                                                           David Perlson (CA Bar No. 209502)
21                                                         davidperlson@quinnemanuel.com
                                                           Jonathan Tse (CA Bar No. 305468)
22                                                         jonathantse@quinnemanuel.com
                                                           50 California Street, 22nd Floor
23
                                                           San Francisco, CA 94111
24                                                         Telephone: (415) 875-6600
                                                           Facsimile: (415) 875-6700
25
                                                           Jared Newton (admitted pro hac vice)
26                                                         jarednewton@quinnemanuel.com
27                                                         Sandy Shen (admitted pro hac vice)
                                                           sandyshen@quinnemanuel.com
28

                                                      15                       CASE NO. 4:09-CV-05718-SBA
                                                                               DEFENDANT’S M OTION TO STRIKE
     Case 4:09-cv-05718-SBA Document 153 Filed 07/30/21 Page 21 of 21




 1                                            1300 I Street NW, Suite 900
                                              Washington, D.C. 20005
 2                                            Telephone: (202) 538-8000
 3                                            Facsimile: (202) 538-8100

 4                                            Catlin Williams (CA Bar No. 336464)
                                              catwilliams@quinnemanuel.com
 5                                            555 Twin Dolphin Drive, 5th Floor
                                              Redwood Shores, CA 94065
 6                                            Telephone: (650) 801-5000
 7                                            Facsimile: (650) 801-5100

 8                                            Attorneys for Defendant Google LLC

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         16                    CASE NO. 4:09-CV-05718-SBA
                                                               DEFENDANT’S M OTION TO STRIKE
